Citation Nr: 0826812	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-31 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1945.  The veteran died in March 2005.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the benefit sought on 
appeal.

The appellant presented testimony before the RO in May 2006.  
The transcript has been associated with the claims folder.  

In the October 2006 substantive appeal, the appellant 
requested a hearing before the Board.  She subsequently 
withdrew the request in October 2007.  As such, there are no 
outstanding hearing requests of record.  38 C.F.R. 
§ 20.704(e).


FINDINGS OF FACT

1.  The appellant has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran died in March 2005; his death certificate 
lists the immediate cause of death to be septic shock due to 
or as a consequence of aspiration pneumonia.

3.  During the veteran's lifetime, service connection had 
been established for bipolar disorder.

4.  A disability of service origin did not produce or hasten 
the veteran's death.


CONCLUSION OF LAW

The criteria for establishing service connection for the 
cause of the veteran's death are not met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.312 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

A recent decision issued by the Court, in Hupp v. Nicholson, 
21 Vet. App. 342 (2007), found that when adjudicating a claim 
for DIC (Dependency and Indemnity Compensation) (including a 
claim for entitlement to service connection for the cause of 
the veteran's death), VA notice to the appellant must include 
the following: a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service- connected condition; and an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  

Here, the veteran was service-connected for only one 
condition at the time of his death.  The single contention in 
this matter is that the veteran's single service connected 
disability, bipolar disorder, produced or hastened his death.   

In November 2005, the RO provided notice to the appellant 
regarding what information and evidence was needed to 
substantiate the claim of entitlement to service connection 
for the cause of the veteran's death, what information and 
evidence must be submitted by the appellant, and what 
information and evidence will be obtained by VA.  This notice 
also informed the claimant of her need to submit, or advise 
VA of the existence of, any further evidence pertinent to the 
claim.  

Development action by VA throughout the course of this appeal 
shows communication to the appellant as to exactly the type 
of evidence needed to support her contention and prevail in 
this claim.  By documents and statements she has added to the 
record throughout the course of this appeal, and through the 
arguments from her representative, the appellant has 
indicated her clear understanding of what evidence and 
information is required to substantiate her claim.  The Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  In sum, there is no evidence 
of any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.

VA has made reasonable efforts to obtain relevant records 
adequately identified by the appellant.  The claims file 
includes the veteran's service medical records, post-service 
VA and private treatment records, the veteran's death 
certificate, reports of VA examination and the transcript 
from the May 2006 RO hearing.  

The VCAA provisions have been considered and complied with.  
The appellant was notified and aware of the evidence needed 
to substantiate this claim.  There is no indication that 
there is additional evidence to obtain or additional notice 
that should be provided.  Moreover, as the Board concludes 
below that the preponderance of the evidence is against the 
appellant's claim, any question as to an appropriate 
effective date to be assigned is rendered moot.  There is no 
indication that there is any prejudice to the appellant by 
the order of the events in this case.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

According to VA law, when a veteran dies from a service-
connected disability, VA shall pay dependency and indemnity 
compensation (DIC) to such veteran's surviving spouse.  38 
U.S.C.A. § 1310.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Further, disability that is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  Medical evidence is required to establish a 
causal connection between service or a disability of service 
origin and the veteran's death.  See Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993).

In short, the appellant contends that the veteran's bipolar 
disorder rendered the veteran with poor judgment.  She 
further asserts that having his hands tied while hospitalized 
put him in a severe manic state, which in turn led to his 
death from septic shock and aspiration pneumonia.  Having 
carefully considered the appellant's claim in light of the 
record and the applicable law, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  

At the time of the veteran's death, service connection was in 
effect for bipolar disorder.  He had been rated at 70 percent 
disabled from February 1968.  The death certificate reveals 
that the veteran died in March 2005 at the age of 84.  The 
coroner indicated that the immediate cause of death was 
septic shock due to or a consequence of aspiration pneumonia.  
An autopsy was not performed.  

At the outset, the Board finds that there is no evidence that 
the veteran's death from septic shock or aspiration pneumonia 
was related to his period of service nor does the appellant 
contend as such.  The veteran's service medical records do 
not contain any evidence of treatment for either septic shock 
or pneumonia during his active military service.  

Post-service, reports of VA examination dated in February 
1946, April 1946, May 1947, June 1948, April 1968, April 
1970, and October 2000 were devoid of diagnoses of septic 
shock or aspiration pneumonia.  The Board would note that 
upon the veteran's last VA examination in October 2000, he 
was diagnosed with bipolar disorder by history only. 

VA and private treatment records show the veteran was treated 
for a variety of ailments, to include dementia, Alzheimer's, 
peptic ulcer disease, coronary artery disease, colon 
carcinoma, bladder carcinoma, chronic anemia, bipolar 
disorder, and dysphasia.  VA outpatient treatment records 
dated in November 2004 reveal the veteran's health had 
declined secondary to dementia.  

On March 13, 2005, the veteran was admitted to the VA 
hospital from home for swelling and erythema of both lower 
extremities.  It was known the veteran had dementia upon 
admittance.  The veteran was found to have hypothermia as 
well upon admission.  On March 15, 2005, he was diagnosed 
with left lower lobe pneumonia.

During the course of treatment and hospitalization, the 
veteran was placed in a posey vest to prevent self-harm.  
Despite the safety precautions, the veteran was able to pull 
out the intravenous (IV) line.  The appellant did not report 
the incident to medical providers.  There was no indication 
that the restraints created a manic state as claimed by the 
appellant.  One arm was then restrained to prevent pulling of 
the IV.  A staff nurse indicated the appellant loosened the 
veteran's arm on March 17, 2005, and the veteran immediately 
pulled out the IV and bled all over.  It was also noted that 
the appellant gave the veteran medication from home after he 
was medicated by the nurse.  

On March 18, 2005, the appellant checked the veteran out of 
the VA hospital against medical advice. The appellant refused 
transportation assistance and home care service for the 
veteran.  
The appellant took the veteran to Overlook Hospital on March 
19, 2005.  On admission, it was noted the veteran was 
cachectic and weak with little conversation.  There was no 
indication that he was suffering from bipolar disorder or 
that he was in a manic state at the time of admission.  

He was treated with a course of antibiotics and was 
transfused.  The veteran showed enzymatic evidence of cardio-
injury on March 26, 2005, and took a turn for the worse.  The 
veteran's condition was considered irretrievable and comfort 
care was chosen.  He died on March [redacted], 2005.  The final 
diagnoses were aspiration pneumonia, diabetes mellitus, 
septic shock, and nontransmural myocardial infarction.

The appellant has not provided (nor has she pointed to) any 
medical evidence supporting the premise that the conditions 
causing the veteran's death were related to his service-
connected bipolar disorder.  To the extent that the appellant 
or her representative opines that the veteran's bipolar 
disorder caused poor judgment, which produced or hastened the 
veteran's death, or that use of safety restraints sent the 
veteran into a severe manic state, the Board finds that 
neither the appellant nor her representative has the medical 
background to provide a competent opinion in that regard.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As noted above, medical evidence is required to establish a 
causal connection between service or a disability of service 
origin and the veteran's death.  See Van Slack, supra.   Due 
to the lack of any medical evidence linking the cause of the 
veteran's death to his period of service, the appellant's 
claim must be denied on a direct basis as there is no 
evidence that a service related disease or injury caused the 
veteran's death from septic shock and aspiration pneumonia.  

The Board acknowledges both the veteran's service and his 
sacrifice for his country.  We appreciate the appellant's 
thoughtful testimony and are sympathetic to her loss.  That 
being said, however, the Board must apply the law as it 
exists, and the Board is bound by the laws codified in Title 
38 of the United States Code and Code of Federal Regulations, 
which govern dependents' benefits administered by the 
Secretary of VA.  See Owings v. Brown, 8 Vet. App. 17, 23 
(1995) (the Board must apply "the law as it exists, and 
cannot 'extend . . . benefits out of sympathy for a 
particular [claimant]'," quoting Kelly v. Derwinski, 3 Vet. 
App. 171, 172 (1992)).  Thus, based on the medical evidence 
of record, the appellant's request that she be granted 
service connection for the cause of the veteran's death must 
be denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


